Title: [Diary entry: 13 April 1785]
From: Washington, George
To: 

Wednesday 13th. Mercury at 56 in the Morning—62 at Noon and 61 at Night.  Wind variable. In the morning it was Eastwardly. About 10 Oclock it came from the Southward and after Noon fresh from the No. West. Clear all day. Received from Colo. Henry Lee of Westmoreland 12 Horse Chesnut Trees (small) and an equal number of cuttings of the Tree Box. They appeared to have been sometime out of the ground being very dry. Planted 4 of the Chesnuts in my Serpentine Walks and 4 of the Box in my shrubberies—two on each side—the rest in the Vineyard. Sowed the Guinea grass seed sent me by  in the ground I had been preparing in the Hop inclosure—4 Rows and a piece next the fence. At the beginning & end of each Row drove in a peg—Rows 18 Inches a part. Planted & Sowed in boxes placed in front of the Green House the following things—Box No. 1 partition No. 1 Six buck eye nuts, brought with me from the Mouth of Cheat River; they were much dried & shrivelled—but had been steeped 24 hours in water—Same Box partn. No. 2, Six acorns, which I brought with me from the South Branch. These grew on a tree resembling the box Oak, but the cup which contained the Acorn, almost inclosed it; & was covered with a soft bur. Same Box partn. No. 3 Eight Nuts from a tree called the Kentucke Coffee tree; these had been steeped 48 hours. Box No. 2 partn. No. 1 Ten acrons sent me by Colo. Josiah Parker with the first live Oak Trees; and which I take to be the Acorn of that Tree. Same box, Partn. No. 2, Six Acrons from the same Gentleman wch. came in a Paper accompanying the second parcel of Trees, & a small Keg of Acorns—which I also suppose to be those of the live Oak. Box No. 6 a Scarlet triangular berry the cover of which opens in 3 parts and looks well upon the Shrub. Box 7 Berry of a Shrub, brot. from the western waters with me. Box 8 a Seed brot. from the same place. Box 9 Seed of a cluster of red Berrys which looks pretty and if I recollect right grows on a Vine. Rid to Muddy hole Plantation and the fishing Landing at the Ferry between breakfast & Dinner.